***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-XX-XXXXXXX
                                                              27-JUL-2018
                                                              08:16 AM


           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


                        KALAELOA VENTURES, LLC,
                          Appellant-Appellant,

                                    vs.

                     CITY AND COUNTY OF HONOLULU,
                          Appellee-Appellee.


                            SCAP-XX-XXXXXXX

                 APPEALS FROM THE TAX APPEAL COURT
   (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-17-
    0000485, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
    CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-17-
 0000492, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX)

 (TX NOS. 17-1-0203, 17-1-0204, 17-1-0205, 17-1-0206, 17-1-0207,
   17-1-0208, 17-1-0209, 17-1-0210, 17-1-0211, 17-1-0212, 17-1-
            0214, 17-1-0215, 17-1-0216, and 17-1-0217)

                              JULY 27, 2018

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

                           I.    INTRODUCTION

          This case arises from the Tax Appeal Court of the

State of Hawaii’s dismissal of fourteen appeals of real property
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

tax assessments as untimely filed.        The notices of appeal were

filed on Tuesday, January 17, 2017--the next business day

following the January 15 deadline set by a county real property

tax ordinance.    The tax court dismissed the appeals, reasoning

that the county ordinance superseded the “weekend rule”

established by Hawaii state law, which typically extends legal

deadlines that would otherwise fall on a weekend or holiday to

the following business day.      Although the January 15, 2017

appeal deadline fell on a Sunday and was immediately followed by

a State holiday, the tax court found that strict adherence to

the deadline was required.      We conclude that the tax court erred

in determining that the timeliness of the appeal was determined

by county ordinance and not state law.

                  II.   FACTS AND PROCEDURAL HISTORY

           In 2015, the City Council of the City and County of

Honolulu (the City) passed Bill 39 FD1 to amend Revised

Ordinance of Honolulu (ROH) § 8-1.16 (1990) to add an exception

to the provision’s general rule extending legal deadlines

falling on weekends and holidays to the following business day.

The addition provided that “[n]otwithstanding the foregoing, the

due date for any appeal shall comply with the jurisdictional

requirements set forth in the law establishing the right to

appeal.”   (Emphasis added.)



                                     2
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

          On December 19, 2016, Kalaeloa Ventures, LLC (KV)

received notices of real property tax assessments (Assessment

Notices) from the City for fourteen parcels.          Page 2 of each

notice stated under “Important Dates to Remember” that the

deadline for filing appeals was “January 15 (on or before).”

The Assessment Notices further provided that the assessments

could be appealed to the City’s board of review or the Tax

Appeal Court of the State of Hawaii (tax court).          Appeals to the

board of review, it noted, could be filed online, and the

“[d]eadline to file is on or before January 15, 2017.            Any

appeals submitted after January 15, 2017 will be subject to

dismissal.”   (Emphasis omitted.)        Regarding appeals to the tax

court, the Assessment Notices provided as follows: “Appeals to

the Tax Appeal Court are filed at 777 Punchbowl Street, 1st

Floor, Honolulu, Hawaii, 96813, on or before January 15

preceding the tax year.”

          January 15, 2017, was a Sunday, and January 16, 2017,

was Martin Luther King Jr. Day, a state holiday.           The tax court

clerk’s office was closed on both dates.         On January 17, 2017,

KV filed a notice of appeal to the tax court for each of the




                                     3
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

fourteen parcels (collectively, Notices of Appeal) challenging

the City’s Assessment Notices.1

A.       City’s Motions to Dismiss, or in the Alternative, Motions
                         for Summary Judgment

            The City filed a “Motion to Dismiss, or in the

Alternative, Motion for Summary Judgment” for each of KV’s

Notices of Appeal (collectively, the City’s Motion).             The City

requested that the tax court dismiss KV’s Notices of Appeal with

prejudice pursuant to Rule 12(b)(1) of the Hawaii Rules of Civil

Procedure (HRCP), or, alternatively, grant summary judgment

pursuant to HRCP Rule 56 for lack of subject matter

jurisdiction.

            The City argued that KV did not timely file the

Notices of Appeal on or before January 15, 2017, as required by

ROH § 8-12.1(a)2 and Hawaii Revised Statutes (HRS) § 232-16.3


     1
            The merits of the grounds set forth in KV’s Notices of Appeal are
not at issue in this appeal.
     2
            ROH § 8-12.1(a) (1997) provides as follows:

            Any taxpayer or owner who may deem himself or herself
            aggrieved by an assessment made by the director or by the
            director’s refusal to allow any exemption, may appeal from
            the assessment or from such refusal to the board of review
            or the tax appeal court pursuant to HRS Section 232-16 on
            or before January 15th preceding the tax year, as provided
            in this article.
      3
            HRS § 232-16(a) (2017) provides in part as follows: “An appeal to
the tax appeal court is properly commenced by filing, on or before the date
fixed by law for the taking of the appeal, a written notice of appeal in the
office of the tax appeal court.”




                                      4
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

Anticipating KV’s counterarguments, the City contended that HRS

§ 1-32,4 one of the statutory “weekend rules” allowing acts that

are legally required to be performed on a particular date to be

done the next business day when the specified day is a Sunday or

a holiday, does not apply to filing real property tax assessment

appeals.   The 2015 amendment of ROH § 8-1.16 excluded these

appeals from the weekend rule’s operation, the City argued.                The

amended ordinance made the deadline for perfecting appeals

mandatory, the City asserted, and it thus could not be extended

by the weekend rule.

           In addition, the City submitted that, where a conflict

between specific and general statutes cannot be resolved in pari

materia, the county ordinances dealing specifically with the

deadline for real property tax assessment appeals--ROH §§ 8-

12.1(a) and 8-1.16--must prevail over the general weekend rule.




     4
           HRS § 1-32 (2009) provides as follows:

           Whenever any act of a secular nature other than a work of
           necessity or mercy is appointed by law or contract to be
           performed upon a particular day, which day falls upon a
           Sunday or holiday, the act may be performed upon the next
           business day with the same effect as if it had been
           performed upon the appointed day. When so provided by the
           rules of court, the act also may be performed upon the next
           business day with the same effect as if it had been
           performed upon the appointed day if the appointed day falls
           on a Saturday.




                                     5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

            The City also asserted that article VIII, section 3 of

the Hawaii Constitution5 broadly grants counties the exclusive

authority over functions, powers, and duties relating to the

taxation of real property, including the authority to set filing

deadlines and any procedures relating to the filing of real

property tax assessment appeals, so long as those deadlines and

procedures do not violate the state or federal constitution.

The City concluded that KV’s Notices of Appeal were untimely

executed, filed, and served, and therefore the tax court lacked

subject matter jurisdiction to hear the appeals.

            KV opposed the City’s Motion, contending that the date

for filing the Notices of Appeal extended to January 17, 2017,

because HRS § 1-29,6 the weekend rule that sets forth the method




      5
            Article VIII, section 3 of the Hawaii Constitution provides as
follows:

            The taxing power shall be reserved to the State, except so
            much thereof as may be delegated by the legislature to the
            political subdivisions, and except that all functions,
            powers and duties relating to the taxation of real property
            shall be exercised exclusively by the counties, with the
            exception of the county of Kalawao. The legislature shall
            have the power to apportion state revenues among the
            several political subdivisions.

(Emphasis added.)
      6
            HRS § 1-29 (2009) provides as follows:

            The time in which any act provided by law is to be done is
            computed by excluding the first day and including the last,
            unless the last day is a Sunday or holiday and then it is

                                                             (continued . . .)

                                      6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

for computing deadlines, excludes Sundays and holidays from the

computation of time.      Under this court’s precedent, KV argued,

the City’s constitutional authority has not been interpreted to

broadly extend to setting filing deadlines and any procedures

related to real property tax assessment appeals.            KV also

asserted that the tax court’s subject matter jurisdiction

derived from HRS § 232-11.7       Based on precedent, the City did not

have authority to expand or limit the jurisdiction of the tax

court beyond that provided by state statute, KV contended.

            KV alternately argued that, because statutes related

to the same subject matter must be construed together, statutes

establishing filing deadlines must be read in conjunction with

HRS § 1-29.    KV added that statutory deadlines must be

interpreted in a manner that achieves the intent of the

legislature to provide a meaningful opportunity to appeal.


(. . . continued)

            also excluded. When so provided by the rules of court, the
            last day also shall be excluded if it is a Saturday.

      7
            HRS § 232-11 (2017), “Court of record; general duties, powers,
seal,” provides in relevant part as follows:

            The tax appeal court shall hear and determine appeals as
            provided in section 232-16 or 232-17. It shall be a court
            of record; have jurisdiction throughout the State with
            respect to matters within its jurisdiction; and shall have
            the power and authority in the manner provided in section
            232-13, to decide all questions of fact and all questions
            of law, including constitutional questions, involved in any
            such matters, without the intervention of a jury.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

           In reply, the City rejected KV’s argument that ROH §

8-1.16 may be interpreted as allowing application of the weekend

rule, contending that the ordinance provides specificity in

regard to the appeal filing deadline.        The City submitted that,

because HRS § 1-32 conflicts with ROH § 8-1.16, the former does

not apply here.

                  B.    Tax Court Hearing and Order

           On May 1, 2017, the City’s Motion came on for hearing

before the tax court.8     The tax court consolidated the Notices of

Appeal for purposes of the hearing and granted the City’s

request for the matter to be considered only as a motion to

dismiss and not as a motion for summary judgment.           The tax court

stated that the dispositive issue in the case was whether the

City had the constitutional authority to negate the weekend rule

by ordinance as it relates to real property tax assessment

appeals.   Construing ROH § 8-12.1 together with ROH § 8-1.16,

the tax court noted that the City was “emphatic” that all

appeals must be filed on or before “and not after January 15.”

           The tax court likened the case to State ex rel. Anzai

v. City and County of Honolulu, 99 Hawaii 508, 57 P.3d 433

(2002), which it interpreted “as providing or recognizing the

superiority of the counties’ interest in real property tax.”

     8
           The Honorable Gary Wong Bae Chang presided.



                                     8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

Accordingly, the tax court explained that it “recognizes the

constitutional principle of the superior power of the City to

address matters of real property tax,” noting that the counties

do not have uniform appeals deadlines, “so there appears to be

at least some variation in terms of a county or the City’s

interest in setting their real property tax deadlines.”

            The tax court concluded that ROH § 8-1.16 negated the

statewide weekend rule as it applied to tax appeals because the

Hawaii Constitution grants exclusive authority to the counties

over real property tax assessments.        Therefore, the tax court

held that KV’s Notices of Appeal were untimely and that the

court lacked subject matter jurisdiction over the cases.            On May

30, 2017, the tax court entered orders granting the City’s

Motion as to each of KV’s Notices of Appeal and dismissed the

appeals with prejudice for lack of subject matter jurisdiction.

            KV timely filed a notice of appeal from the tax

court’s order granting the City’s motion to dismiss, and the

case was subsequently transferred to this court.

                       III. STANDARDS OF REVIEW

            The interpretation of municipal ordinances “is a

question of law reviewable de novo.”        Weinberg v. City & Cty. of

Honolulu, 82 Hawaii 317, 322, 922 P.2d 371, 376 (1996) (citation

omitted).



                                     9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

             This court “answer[s] questions of constitutional law

by exercising our own independent judgment based on the facts of

the case.”    State v. Aplaca, 96 Hawaii 17, 22, 25 P.3d 792, 797

(2001) (quoting State v. Jenkins, 93 Hawaii 87, 100, 997 P.2d

13, 26 (2000)).     Thus, “questions of constitutional law are

reviewed on appeal ‘under the “right/wrong” standard.’”             Id.

(quoting Jenkins, 93 Hawaii at 100, 997 P.2d at 26).

                              IV.   DISCUSSION

             KV’s first two points of error on appeal contend that

the tax court erred in concluding that the City had

constitutional authority to negate the statutory weekend rule by

ordinance as it applies to real property tax assessment appeals,

thereby rendering the Notices of Appeal untimely filed.9             The

City responds that ROH § 8-1.16 does not restrict the

jurisdiction of the tax court granted by HRS § 232-11 because

ROH § 8-1.16 simply establishes that the weekend rule applies to

only certain filings that do not include appeals.            Nonetheless,

the City argues, even if ROH § 8-1.16 does negate HRS §§ 1-29

and 1-32, the City has the authority to restrict the subject

matter jurisdiction of the tax court as it relates to real

property tax assessment appeals because the Hawaii Constitution

     9
            In light of our disposition of the appeal in this case, we find
it unnecessary to address KV’s other points of error.




                                     10
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

broadly confers all functions, powers, and duties related to

real property tax assessment upon the counties.            It is thus

within the City’s constitutional authority, the City argues, to

negate HRS §§ 1-29 and 1-32 by ordinance insofar as the statutes

apply to real property tax assessment appeals.10

            As stated, the City amended ROH § 8-1.16 in 2015 to

read as follows:

            When the due date for any notice, application, document or
            remittance required by this chapter falls on a Saturday,
            Sunday or legal holiday, the notice, application, document
            or remittance shall not be due until the next succeeding
            day which is not a Saturday, Sunday or legal holiday.
            Notwithstanding the foregoing, the due date for any appeal
            shall comply with the jurisdictional requirements set forth
            in the law establishing the right to appeal.

ROH § 8-1.16 (2015) (pertinent amendment underlined).

            This court has held that “the right to appeal a tax

assessment is purely statutory.”           Univ. of Haw. v. City & Cty.


      10
            The Attorney General of the State of Hawaii submitted an amicus
curiae brief on behalf of the State because the City has “drawn into
question” the constitutionality of HRS §§ 1-29 and 1-32. The State frames
KV’s appeal as a challenge to whether the City has constitutional authority
to limit the tax court’s jurisdiction over real property tax assessment
appeals by negating application of the statutory weekend rule as it relates
to real property tax assessment appeals. The City does not have that
authority, the State contends, because the state legislature is
constitutionally empowered to establish the subject matter jurisdiction of
the tax court. (Citing Haw. Const. arts. III, VI.)

            The State argues further that even if this court finds that the
counties were granted authority over real property tax assessment appeals to
the tax court through article VIII, section 3 of the Hawaii Constitution,
that authority is limited by the reservation of power to the legislature to
enact statutes of statewide concern in article VIII, section 6 of the Hawaii
Constitution. Because HRS §§ 1-29 and 1-32 are statutes of statewide
concern, the State contends, ROH § 8-1.16 is preempted insofar as it
conflicts with them. We do not find it necessary to address this argument.




                                      11
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

of Honolulu, 102 Hawaii 440, 444, 77 P.3d 478, 482 (2003).                HRS

§ 232-16(a) (2017)11 establishes the right to appeal to the tax

court, specifically providing that “[a] taxpayer . . . may

appeal directly to the tax appeal court.”12            Indeed, the ROH

expressly recognize HRS § 232-16 as a statute governing appeals

to the tax court by stating, “An appeal to the tax appeal court

may be filed by a taxpayer or the director as provided in HRS

Sections 232-8 through 232-14 and Sections 232-16 through 232-

18.”    ROH § 12.8(a) (1983).




       11
             HRS § 232-16(a) provides in relevant part as follows:

             A taxpayer or county may appeal directly to the tax appeal
             court . . . An appeal to the tax appeal court is properly
             commenced by filing, on or before the date fixed by law for
             the taking of the appeal, a written notice of appeal in the
             office of the tax appeal court and by service of the notice
             of appeal on the director of taxation and, in the case of
             an appeal from a decision involving the county as a party,
             the real property assessment division of the county
             involved. An appealing taxpayer shall also pay the costs
             in the amount fixed by section 232-22.

(Emphasis added.)
      12
            HRS § 232-16 is part of HRS Chapter 232, which generally sets
forth the statutes governing tax appeals to the tax court, the state boards
of review, and a small claims court within the tax court. See generally HRS
Chapter 232. The chapter comprehensively provides for the judicial functions
of the tax court. HRS § 232-11, inter alia, establishes that the tax court
shall be a court of record and that it has the power to hear and determine
appeals as provided in HRS § 232-16. HRS § 232-11 (2017). HRS § 232-14(a)
(2017) provides, inter alia, that the Supreme Court of Hawaii shall have the
power to make rules relating to procedure in tax appeals and other process by
the tax appeal court. HRS Chapter 232 establishes two methods for
challenging property assessments: appeals to a state or county board of
review and appeals to the tax court. HRS §§ 232-15, 232-17 (2017).




                                       12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

           HRS § 232-16 also sets forth requirements for when and

how appeals to the tax court will be taken, including the

required contents of a notice of appeal, the cost for filing an

appeal,13 and the appropriate timeframe within which an appeal

may commence.    “An appeal to the tax appeal court is properly

commenced by filing, on or before the date fixed by law for the

taking of the appeal[.]”       HRS § 232-16(a).     HRS § 232-16(d)

(2017) states that an appeal “shall be deemed to have been taken

in time if . . . the notice shall have been deposited in the

mail . . . on or before the date fixed by law for the taking of

the appeal.”

           Pursuant to HRS § 232-16, the counties have by

ordinance set the date to take an appeal from a real property

tax assessment.14     The City provided for such a date in ROH § 8-

12.1, which provides in pertinent part as follows:

           Any taxpayer or owner who may deem himself or herself
           aggrieved by an assessment made by the director or by the


      13
            HRS § 232-16 cross-references HRS § 232-22, which provides, “The
nonrefundable costs to be deposited in any one case per taxpayer on any
appeal to the tax appeal court shall be an amount set pursuant to rules
adopted by the supreme court, which shall not exceed $100.” HRS § 232-22
(2017).
     14
             For example, Maui County requires appeals to be filed with its
board of review prior to being heard by the tax appeal court. Maui County
Code § 3.48.595 (2014). Appeals must be filed on or before April 9 preceding
the tax year. Id. Hawaii County also requires appeals to be filed on or
before April 9 preceding the tax year. Hawaii County Code § 19-91 (2016).
Kauai County requires appeals to be filed with the tax court on or before
December 31 preceding the tax year. Kauai County Code § 5A-12.1 (2011).




                                     13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

          director’s refusal to allow any exemption, may appeal from
          the assessment or from such refusal to the board of review
          or the tax appeal court pursuant to HRS Section 232-16 on
          or before January 15th preceding the tax year, as provided
          in this article.

ROH § 8-12.1(a) (1997) (emphasis added).         Therefore, HRS § 232-

16’s “date fixed by law” as it relates to appeals of City real

property tax assessments is “on or before January 15th preceding

the tax year.”    See HRS § 232-16; ROH § 8-12.1.

          In HRS Chapter 1 Title 1, the chapter pertaining to

the construction of laws and common law, the legislature

provided for extending deadlines when a date fixed by law on

which an action must be performed falls on a non-business day--

that is, a Sunday, holiday, or, when provided for by court

rules, a Saturday.    See HRS §§ 1-29, 1-32 (2009).         HRS § 1-29

provides that when computing the time in which any act provided

by law is to be done, the last day is included in the

computation of time unless it is a Sunday or a holiday:

          The time in which any act provided by law is to be done is
          computed by excluding the first day and including the last,
          unless the last day is a Sunday or holiday and then it is
          also excluded. When so provided by the rules of court, the
          last day also shall be excluded if it is a Saturday.

HRS § 1-29.   HRS § 1-32 correspondingly provides that any act

that is appointed by law to occur on a Sunday or a legal holiday

may be done with the same effect on the next business day

following the Sunday or legal holiday:

          Whenever any act of a secular nature other than a work of
          necessity or mercy is appointed by law or contract to be
          performed upon a particular day, which day falls upon a
          Sunday or holiday, the act may be performed upon the next

                                    14
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

          business day with the same effect as if it had been
          performed upon the appointed day. When so provided by the
          rules of court, the act also may be performed upon the next
          business day with the same effect as if it had been
          performed upon the appointed day if the appointed day falls
          on a Saturday.

HRS § 1-32.   HRS §§ 1-29 and 1-32 by their plain language thus

encompass all possible acts appointed by law to be done on a

particular day.    Cf. Allstate Ins. Co. v. Pruett, 118 Hawaii

174, 181, 186 P.3d 609, 616 (2008) (“[B]y itself, the term ‘any

person,’ ‘encompass[es] every possible individual . . . .’”

(second alteration in original) (citation omitted)).

          As noted, HRS § 232-16 provides that an appeal from a

real property tax assessment must be filed by the “date fixed by

law,” which, pursuant to ROH § 8-12.1, is “on or before January

15th preceding the tax year.”       Therefore, HRS §§ 1-29 and 1-32

by their plain terms apply to the City’s “date fixed by law” for

filing real property tax appeals as prescribed in ROH § 8-12.1.

          Accordingly, when the City’s date fixed by law--

January 15 preceding the tax year--falls on a Sunday or a

holiday, an appeal may be filed with the tax court on the next

business day with the same effect as if it had been filed upon

the “appointed day.”     See HRS §§ 1-29, 1-32, 232-16.         In this

case, KV’s Notices of Appeal were filed on Tuesday, January 17,

2017, which was the next business day after Sunday, January 15,




                                    15
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

and the holiday on Monday, January 16.          Thus, pursuant to HRS §§

1-29 and 1-32, KV’s Notices of Appeal were timely filed.15

            The City argues, however, that it has the

constitutional authority to determine the tax court’s

jurisdiction by excluding real property tax assessment appeals

to the tax court from application of the weekend rule.             This

authority, according to the City, is derived from article VIII,

section 3 of the Hawaii Constitution, which provides the

following:

            Section 3. The taxing power shall be reserved to the
            State, except so much thereof as may be delegated by the
            legislature to the political subdivisions, and except that
            all functions, powers and duties relating to the taxation
            of real property shall be exercised exclusively by the
            counties, with the exception of the county of Kalawao. The
            legislature shall have the power to apportion state
            revenues among the several political subdivisions.



      15
             Citing Kinkaid v. Board of Review of the City & County of
Honolulu, 106 Hawaii 318, 323-24, 104 P.3d 905, 910-11 (2004), the City
contends that ROH § 8-1.16 must prevail because it is a “specific” statute,
unlike HRS §§ 1-29 and 1-32 which are of general concern, and the ordinance
and statutes cannot be resolved in pari materia. However, Kinkaid dealt with
a conflict between two state statutes of coequal authority--HRS § 232-17,
establishing the right to appeal to the tax court from a decision of a state
or county board of review, and HRS § 91-14(a), granting a right of appeal to
the circuit court from a state or county board of review decision. Kinkaid,
106 Hawaii at 323, 104 P.3d at 910. By contrast, here a county ordinance is
in conflict with a state statute. Under such circumstances, the appropriate
analysis is one of sovereign preemption--and not the reconciliation of a
specific statute with a general statute--because HRS §§ 1-29 and 1-32 are
statutes of statewide concern that take precedence over the enactments of the
State’s political subdivisions. See Richardson v. City & Cty. of Honolulu,
76 Hawaii 46, 66, 868 P.2d 1193, 1213 (1994) (“Thus, if an ordinance truly
conflicts with Hawaii statutory law that is of statewide concern, then it is
necessarily invalid because it violates article VIII, section 6 of the Hawaii
Constitution and HRS § 50–15--the state’s supremacy provisions.”). Kinkaid
is therefore inapposite.




                                      16
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

Haw. Const. art. VIII, § 3 (emphases added).

           “In interpreting constitutional provisions, ‘[t]he

general rule is that, if the words used in a constitutional

provision . . . are clear and unambiguous, they are to be

construed as written.’”       Everson v. State, 122 Hawaii 402, 407,

228 P.3d 282, 287 (2010) (alterations in original) (quoting

Watland v. Lingle, 104 Hawaii 128, 139, 85 P.3d 1079, 1090

(2004)).   Here, article VIII, section 3 does not provide the

City with authority to define the jurisdiction of the tax court

when the tax court exercises its judicial power to review real

property tax assessments imposed by the City.           This judicial

power is derived from article VI, section 1 of the Hawaii

Constitution, which establishes the power of the judiciary:

           Section 1. The judicial power of the State shall be vested
           in one supreme court, one intermediate appellate court,
           circuit courts, district courts and in such other courts as
           the legislature may from time to time establish. The
           several courts shall have original and appellate
           jurisdiction as provided by law and shall establish time
           limits for disposition of cases in accordance with their
           rules.[16]

Haw. Const. art. VI, § 1 (emphasis added).          This constitutional

provision does not provide an exception allowing the City to


     16
            Article III, section 1 of the Hawaii Constitution vests
legislative power of the State in a legislature, which extends to “all
rightful subjects of legislation not inconsistent” with the federal and state
constitutions, including the authority to establish the subject matter
jurisdiction of the courts under article VI, section 1.




                                     17
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

define the state tax court’s jurisdiction whenever it considers

appeals of real property tax assessments.

          In addition, article VIII of the Hawaii Constitution,

entitled “Local Government,” provides in section 6, “This

article shall not limit the power of the legislature to enact

laws of statewide concern.”      Haw. Const. art. VIII, § 6.          Thus,

article VIII reserves the State legislature’s power to enact

laws of statewide concern even where powers, functions, and

duties have been given to the counties.         The tax court, which is

established by statute, is a statewide court, and therefore its

jurisdiction is inherently a matter of statewide concern.

          Even assuming an ambiguity exists in these

constitutional provisions, this court has “repeatedly held that

the fundamental principle in construing a constitutional

provision is to give effect to the intention of the framers and

the people adopting it.”      Everson, 122 Hawaii at 407, 228 P.3d

at 287 (quoting Pray v. Judicial Selection Comm’n of the State

of Haw., 75 Haw. 333, 343, 861 P.2d 723, 728 (1993)).            In

determining the intention of the framers and the people adopting

the constitution, this court may look to constitutional history

and the legislative implementation of the constitutional

amendment.   Id.




                                    18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

           The constitutional history of article VIII, section 3

indicates that the Local Government Committee preferred the

provision’s current language--granting the counties power over

“all functions, powers and duties relating to the taxation of

real property”--over the amendment’s original proposed language,

which afforded counties “the power to levy a tax on real

property.”    The report of the Committee of the Whole indicates

the change was made in order to “clarify the [Local Government]

standing committee’s intent to grant all taxing powers relating

to real property to the counties.”         Comm. of the Whole Rep. No.

7, in 1 Proceedings of the Constitutional Convention of Hawaii

of 1978, at 1008 (1980).       Although the Local Government

Committee expressed in its standing committee report that a

general grant of taxing powers to the counties would include the

(presumably administrative) adjudication of appeals,17 there is



      17
           The Local Government Committee Report states in relevant part as
follows:

           Presently, under the Hawaii Revised Statutes, the State is
           responsible for assessing all real property in the State
           that is subject to the payment of real property taxes, and
           for levying and collecting all such taxes, and adjudicating
           taxpayer appeals. Basic policies defining real property,
           setting the basis of assessment, determining the manner in
           which rates are set, setting exemptions and describing the
           appeals process are the responsibility of state
           lawmakers. . . . A general grant of taxing powers to the
           counties would include: a) assessments of property, b)
           adjudications of appeals, c) levying of tax rates, d)
           collections of taxes and e) formulation of basic policies.


                                                             (continued . . .)

                                     19
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

no indication--and the City does not argue--that the authority

was meant to divest the state tax court of its then-existing

jurisdiction over real property tax appeals.18          In short, there

is nothing in the Local Government Committee’s standing report,

the committee report of the Committee of the Whole, or the final

language adopted in article VIII, section 3 of the Hawaii

Constitution to suggest the provision was intended to allow the

counties to limit the state tax court’s jurisdiction over real

property tax appeals at their discretion.

            The framers also provided for a period of transition

in article XVIII, section 6 of the Hawaii Constitution as

authority over real property taxation transferred from the State

to the counties.     This provision provided that article VIII,

(. . . continued)

Stand. Comm. Rep. No. 42, in 1 Proceedings of the Constitutional Convention
of Hawaii of 1978, at 594-95 (1980). When the constitutional amendment was
drafted, the two venues for adjudicating real property tax assessment appeals
were state boards of review and the tax court. HRS § 232-15 (1967); HRS §
232-16 (1963). While the ultimate authority to review tax appeals has
remained with the State, HRS § 232-16(a) now provides “that a taxpayer
appealing a real property tax assessment shall first obtain a decision from
an administrative body established by county ordinance, prior to appealing to
the tax appeal court, if county ordinance requires a taxpayer to do so.”
      18
            Notwithstanding its argument that the counties were
constitutionally granted exclusive authority over matters pertaining to real
property taxation, the City contrarily relies upon HRS § 232-16(d) and Rule
2(a) of the Rules of the Tax Court (RTAC) to argue that KV’s Notices of
Appeal would have been timely if postmarked on January 15 by an in-house
postage machine. In relying upon HRS § 232-16 and RTAC Rule 2(a) as the
authorities that establish the timeliness of an appeal, the City undermines
its argument that the tax court’s jurisdiction as it relates to appeals from
City real property tax assessments is determined by City ordinances.




                                     20
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

section 3 of the Hawaii Constitution would take effect two years

after ratification, with an additional eleven-year transition

period during which policies related to real property taxation

would be uniform throughout the state.19

           In 1980, pursuant to article XVIII, section 6 of the

Hawaii Constitution, the legislature passed House Bill (H.B.)

2193-80, enacted as Act 279 (1980) and codified as HRS Chapter

246A, to transfer real property taxation from the State to the

counties.20   1980 Haw. Sess. Laws Act 279, § 6 at 533-36; State

ex rel. Anzai v. City & Cty. of Honolulu, 99 Hawaii 508, 511, 57




      19
           Article XVIII, section 6 provides in pertinent part as follows:

           The amendment to Section 3 of Article VIII shall take
           effect on the first day of July after two full calendar
           years have elapsed following the ratification of such
           amendment [November 7, 1978]; provided that for a period of
           eleven years following such ratification, the policies and
           methods of assessing real property taxes shall be uniform
           throughout the State and shall be established by agreement
           of a majority of the political subdivisions.
      20
           HRS § 246A-1 (repealed) provided the purpose of the chapter as
follows:

           Purpose. The legislature finds that section 3 of article
           VIII of the constitution of the State has been amended to
           provide that all functions, powers, and duties relating to
           the taxation of real property heretofore reserved to the
           State shall be exercised exclusively by the counties with
           the exception of the County of Kalawao. It is the purpose
           of this chapter to provide for the orderly transfer of
           these functions, powers, and duties, including the transfer
           of personnel, records, and equipment to the counties.

HRS § 246A-1 (repealed by 2016 Haw. Sess. Laws Act 52, § 8 at 85-86).



                                     21
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

P.3d 433, 436 (2002).     Regarding appeals, Act 279, section 6

read as follows:

          The right of appeal from administrative actions or
          determinations as now provided by law shall not be impaired
          by this Act.

          Each of the counties shall by ordinance provide for appeals
          from assessments, denial of an exemption, or the denial of
          a dedication to the same extent and in accordance with the
          procedures prescribed in chapter 232, Hawaii Revised
          Statutes.

1980 Haw. Sess. Laws Act 279, § 6 at 536 (emphases added).              Act

279 thus preserved then-existing rights of appeal, including the

right to appeal to the tax court from a real property tax

assessment.   The right to appeal was found then, as it is today,

in HRS § 232-16.

          Separate and apart from the existing right of appeal

to the tax court, the House Standing Committee Report on H.B.

2193-80 (Act 279) expressly noted that the constitution granted

the counties authority to establish an appeals process by county

ordinance, but the committee distinguished that appeals process

from the existing tax court appeals procedure:

          [P]rovision has been made to provide that appeals from
          assessments, denial of exemptions, or denial of dedication
          may be made under an appeals process established by county
          ordinance or may be made to the appropriate state court as
          is now the law. It is the feeling of your Committee that
          the counties not only have the power to establish such an
          appeals process, but that they are mandated to do so by the
          provisions of this bill and the constitution transferring
          the real property tax function to the counties.




                                    22
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

H. Stand. Comm. Rep. No. 422-80, in 1980 House Journal, at

1461.21   The Committee thus appears to have envisioned the

continuation of two forums for filing real property tax

assessment appeals, with authority granted to the counties to

establish boards of review to take initial appeals from real

property tax assessments in place of existing state boards of

review, and the tax court retaining ultimate appellate

jurisdiction.     In addition, comparing H.B. No. 2193-80 with its

Senate companion bill, Senate Bill No. 2219-80, the Senate

Standing Committee on Intergovernmental Relations noted the

distinction between the forums for appeal: “Both [bills] permit

appeals to the State court system in disputes.”           S. Stand. Comm.

Rep. No. 824-80, in 1980 Senate Journal, at 1409.            The committee

reports indicate that the legislature did not consider the

“functions, powers and duties relating to real property

taxation” to include authority over the jurisdiction of the tax

court as it relates to real property tax assessment appeals and

that the committees intended the appellate jurisdiction of the

tax court to continue as it did prior to the implementation of

article VIII, section 3 of the Hawaii Constitution.



      21
            The City quotes this committee report in support of its argument
that HRS § 246A-4 (Act 279, § 6) granted the City authority over the
jurisdiction of the tax court as it relates to real property tax appeals.




                                     23
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

           The following year, the legislature enacted Act 78

(1981), which amended HRS § 246A-4 to clarify the transition

process for real property tax appeals pending before the state

boards of review and to allow for the boards’ decisions to

continue to be appealed to the tax court as provided in HRS

Chapter 232.22    Thus, after July 1, 1981, appeals from real

property tax assessments could be made to the county-established

boards of review or to the tax court pursuant to HRS § 246A-4

(repealed).23    As stated, although the legislature provided for a

transition from the state boards of review to the county-

     22
           Act 78 amended HRS § 246A-4, Appeals, to read,

           The right of appeal from administrative actions or
           determinations as now provided by law shall not be impaired
           by this chapter.

           Each of the counties shall by ordinance provide for appeals
           from assessments, denial of an exemption, or the denial of
           a dedication.

           For purposes of this transfer, all appeals from the
           assessment of real property taxes made to the various
           boards of taxation review, all appeals from the denial of
           an exemption made to such boards, and every other appeal
           made to such boards prior to July 1, 1981, shall continue
           to be heard and decided by the board of taxation review for
           the taxation district in which the appeals have been made.
           The jurisdiction of all such boards to hear and decide the
           appeal shall extend and continue over such matters until
           decision is filed with the assessor as provided in section
           232-7. Any such decision made by the board may be appealed
           to the tax appeal court as provided in chapter 232.

HRS § 246A-4 (repealed); see 1981 Haw. Sess. Laws Act 78, § 1 at 108-09.
      23
            Act 78 also removed the requirement in Act 279 that the counties’
provision of a right to appeal from assessments established by ordinance must
be to the same extent and in accordance with HRS Chapter 232. 1981 Haw.
Sess. Laws Act 78, § 1 at 108-09.




                                     24
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

established boards of review, the legislature did not discuss or

provide for a transition of control over the tax court’s

jurisdiction to the counties with respect to real property tax

assessment appeals, indicating that such divesting of authority

was not contemplated.24

             At the end of the eleven-year transition period, the

legislature enacted amendments to various statutory provisions

to further facilitate the transfer of matters involving real

property taxation to the counties.          1989 Haw. Sess. Laws Act 14,

§ 9 at 42.     Act 14 amended HRS § 232-16(a) to read as follows:

             A taxpayer or county [may], in all cases, may appeal
             directly to the tax appeal court without appealing to [the]
             a state board of review, or any equivalent administrative
             body established by county ordinance, by filing on or
             before the date fixed by law for the taking of the appeal.

1989 Haw. Sess. Laws Act 14, § 9 at 42 (material to be deleted

bracketed and additions underlined).          Act 14 also made changes

to other sections within HRS Chapter 232 to include references

to an “equivalent administrative body established by county

ordinance” and to state-established boards of review.               See,

e.g., 1989 Haw. Sess. Laws Act 14, §§ 10-11 at 43.             As

discussed, no provision was made or discussed for a transfer of

control over the jurisdiction of the tax court as it relates to


     24
            See S. Stand. Comm. Rep. No. 806, in 1981 Senate Journal, at
1257; H. Stand. Comm. Rep. No. 295, in 1981 House Journal, at 1061; H. Stand.
Comm. Rep. No. 578, in 1981 House Journal, at 1179.




                                      25
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

real property tax assessment appeals.         The same was true in

2011, when the legislature enacted Act 106 amending HRS § 232-

16(a) to enable the counties to require a taxpayer to appeal a

real property tax assessment to a county board of review prior

to filing an appeal with the tax court.25         2011 Haw. Sess. Laws

Act 106, § 1 at 277-78.

            In 2016, the legislature further amended and repealed

statutory provisions relating to real property taxation that

were unnecessary or obsolete due to the constitutional transfer

of real property taxation to the counties.          2016 Haw. Sess. Laws

Act 52, § 1 at 87.      Among the provisions repealed was HRS § 246-

46, which set forth the date for appeals of real property tax

assessments to both the state boards of review and the tax

court.26   2016 Haw. Sess. Laws Act 52, § 7 at 88.

            Accordingly, the legislative history of the statutes

implementing article VIII, section 3 of the Hawaii Constitution
     25
            The purpose of H.B. 1532 (2011), subsequently enacted as Act 106,
was to reduce the number of appeals to the tax court by requiring taxpayers
to, if required by county ordinance, first appeal to the applicable county
board of review for an initial decision from that body prior to appealing to
the tax appeal court. S. Stand. Comm. Rep. No. 888, in 2011 Senate Journal,
at 1160.
     26
            HRS § 246-46 (repealed) provided in pertinent part as follows:

            Any taxpayer who may deem oneself aggrieved by an
            assessment made by the assessor or by the assessor’s
            refusal to allow any exemption, may appeal from the
            assessment or from such refusal to a board of review or the
            tax appeal court, on or before April 9 preceding the tax
            year, as provided in chapter 232.




                                     26
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

does not indicate that authority over the jurisdiction of the

tax court was granted to the counties.          A review of our caselaw

leads to a similar conclusion.

           In University of Hawaii v. City & County of Honolulu,

this court held that counties require statutory authority to

expand the jurisdiction of the tax court.          See 102 Hawaii at

444-45, 77 P.3d at 482-83.       We concluded that the University of

Hawaii did not have standing to appeal from a real property tax

assessment as an “owner” of the assessed property, pursuant to

ROH § 8-12.1 (1987), because ROH § 8-12.1 expanded the right of

appeal beyond that provided for by the ordinance’s enabling

statute, HRS § 232-16 (2003).27       Id. at 441, 77 P.3d at 479.           In

our analysis, we stated that because the right to appeal a tax

assessment is purely statutory, “whether a person challenging an

assessment bears such a relation to the real property being

assessed as to entitle that person the right to appeal is

determined by the applicable statutes.”          Id. at 444, 77 P.3d at

482 (quoting Maile Sky Court Co. v. City & Cty. of Honolulu, 85

Hawaii 36, 39, 936 P.2d 672, 675 (1997)).          Thus, while “the

      27
            The ordinance in question, ROH § 8-12.1 (1987), provided in
pertinent part that “[a]ny taxpayer or owner . . . may appeal the assessment
. . . to the board of review or tax appeal court pursuant to HRS Section 232-
16.” HRS § 232-16 (2001), however, only extended the right to appeal to a
taxpayer or county. Univ. of Haw., 102 Hawaii at 441 n.1, 77 P.3d at 479 n.1
(citing HRS § 232-16 (2001)).




                                     27
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

exclusive taxation authority of the State director over real

property was turned over to the counties under an amendment to

the Hawaii Constitution . . . the authority to oversee and

create laws for tax appeals remains with the State director.”

Id. at 445 n.12, 77 P.3d at 483 n.12.          Accordingly, absent

statutory authority, the City could not expand to an “owner” the

right of appeal to the tax court from a real property tax

assessment pursuant to HRS § 232-16.          See id. at 444-45, 77 P.3d

at 482-83.

             In ruling upon the City’s Motion, the tax court relied

on our holding in Anzai as “providing or recognizing the

superiority of the counties’ interest in real property tax.”                 In

Anzai, this court upheld a county ordinance that removed an

exemption from taxation of real property leased to the State if

the lease terms required the State to pay taxes on the leased

property (the Exemption).        99 Hawaii at 510-13, 57 P.3d at 435-

38.   We found that the State impermissibly infringed on the

county’s constitutional authority by enacting a statute

requiring the county to maintain the Exemption for the 1996-97

tax year.     Id. at 520-22, 57 P.3d at 445-47.         HRS § 246A-2(2),

which required the counties to maintain uniform exemptions

during the eleven-year transfer of power, had lapsed, we noted,

when the county enacted its ordinance removing the Exemption and



                                      28
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

thus, based on the facts of the case, the county ordinance

controlled over the state statute.        Id. at 520-21, 57 P.3d at

445-46.   We stated,

           Simply put, the Constitution obligated the County to
           maintain the Exemption for eleven years, after which period
           the County was free to exercise its exclusive authority to
           increase, diminish, enact, or repeal any exemptions
           involving real property taxes without interference by the
           legislature. To argue, as the State does, that the
           Exemption is a matter of statewide concern is to ignore the
           fact that the framers of the amendment clearly understood
           real property taxation powers, including the power to
           create or repeal exemptions, as matters of local concern.

Id. at 521, 57 P.3d at 446.      In rejecting the State’s argument

that the Exemption was a matter of statewide concern, this court

pointed to the amendment’s constitutional history, which

demonstrated the framers’ clear intent that exemptions were a

matter of local concern included in the transfer of real

property taxation power.      Id. at 521-22, 57 P.3d at 446-47.

Here, however, the constitutional history of the amendment does

not demonstrate a clear intent on the part of the framers to

transfer to the counties control over the jurisdiction of the

statewide tax court as it relates to real property tax

assessment appeals.

           Taken together, under a plain meaning reading of

applicable constitutional provisions; the constitutional history

of article VIII, section 3 of the Hawaii Constitution; the

legislative history of its implementing legislation; and

relevant caselaw, article VIII, section 3 of the Hawaii

                                    29
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

Constitution does not grant the counties authority to restrict

or expand the tax court’s jurisdiction.           This authority is

reserved to the State as a function of the legislative power to

enact laws of statewide concern.           Thus, the City does not have

the constitutional authority to negate via ordinance the

statutory weekend rule as it applies to the tax court’s

jurisdiction, and KV’s Notices of Appeal were therefore timely

filed.28

                              V.    CONCLUSION

            Based on the foregoing, the tax court’s May 30, 2017

order granting the City Council of the City and County of

Honolulu’s motion to dismiss or in the alternative, motion for

      28
            It is noted that if this court interpreted article VIII, section
3 of the Hawaii Constitution to grant counties control over the procedure of
the tax court, such an interpretation would require the state tax court to
potentially have four sets of internal procedures to govern each county’s
appeals. Any county could change its ordinances at any time, creating
procedural confusion in the court and requiring the tax court to interpret
county ordinances that would control state court procedural rules. This
would be contrary to the statewide jurisdiction of the tax court and this
court’s authority to make rules relating to the tax court’s procedure
pursuant to HRS § 232-14 and article VI, section 7 of the Hawaii
Constitution.

            Additionally, if, as the City purports, the “functions, powers
and duties relating to the taxation of real property” conferred on the
counties included those related to the tax court, then the “functions, powers
and duties” of the tax court could only be exercised “exclusively” by the
counties. Thus, the tax court could not function in accordance with HRS
Chapter 232, the Rules of the Tax Court, and other applicable rules
promulgated by this court. Further, the historical use of the tax court as a
forum for appeals of real property tax assessments would be unconstitutional
because the functions, powers, and duties of the tax court were not
“exclusively” exercised by the counties. This court construes legislation to
avoid illogical, impractical, and absurd results. See Morgan v. Planning
Dep’t, Cty. of Kauai, 104 Hawaii 173, 185, 86 P.3d 982, 994 (2004).




                                      30
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***

summary judgment is vacated, and the case is remanded to the tax

court for further proceedings to consider the merits of the tax

assessment appeals.

Frederick W. Rohlfing III                /s/ Mark E. Recktenwald
Nancy J. Youngren
Lisa K. Johnson                          /s/ Paula A. Nakayama
for petitioner
                                         /s/ Sabrina S. McKenna
Lee M. Agsalud
Karen K. Lee                             /s/ Richard W. Pollack
for respondent
                                         /s/ Michael D. Wilson
Clyde J. Wadsworth
Ewan C. Rayner
for amicus curiae,
State of Hawaii




                                    31